BUBGESS, J.
On the 5th day of October, 1905, the prosecuting attorney of Pike county filed an information, charging the defendant with burglary and larceny. The date of the alleged offense was the 28th day of June, 1905, the building entered was the warehouse of the Diamond Flour Manufacturing Co., and the property stolen was two faucets of the value of two dollars. At the February term, 1906, of said court, the defendant was tried and convicted, and his punishment assessed at three years imprisonment in the penitentiary for the burglary and two years for the larceny. He was granted an appeal.
The defendant is not represented in this court. As there was no bill of exceptions filed, there is nothing before this court for review except the record proper, and that appears to be free from error.
The judgment is, therefore, affirmed.
All concur.